 1                               UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                  ***
 4    NEILL SAMUELL,                                       Case No. 2:18-cv-00111-APG-CWH
 5                           Plaintiff,
                                                           ORDER
 6          v.
 7    OWENS, et al.,
 8                           Defendants.
 9
10          Presently before the court is Nevada state-prison inmate Neill Samuell’s motion to serve

11   summons (ECF No. 16), filed on May 14, 2019.

12          Also before the court is Samuell’s motion to extend copy work limit (ECF No. 17), also

13   filed on May 14, 2019. Defendant Paul Araujo filed an opposition (ECF No. 18) on May 16,

14   2019. Samuell did not file a reply.

15   I.     Service of process

16          Samuell requests the court’s assistance in serving former Nevada Department of

17   Corrections employees Alejandro Avelar and Julio Corral-Lagarda. The Office of the Attorney

18   General of the State of Nevada filed these defendants’ last-known addresses under seal. (Notice

19   (ECF No. 14).) The court will grant Samuell’s motion and order the clerk of court to issue the

20   summonses and deliver the appropriate paperwork to the United States marshal for service.

21   II.    Copy work limit

22          Samuell moves to extend the copy work limit, arguing he has accrued a $100.00 debt

23   against his inmate account and that per prison regulations, he may not accrue additional debts for

24   legal copy work without a court order. Samuell does not state the amount of additional funds that

25   he requires for copies to prosecute this case. Although defendant opposes the motion, he suggests

26   that a $10.00 extension would permit Samuell to effectively litigate his case. Samuell did not

27   reply. Having reviewed and considered the parties’ arguments, and good cause appearing, the

28   court will grant Samuell’s motion to the extent it will increase his copy work limit by $10.00.
 1   III.    Conclusion

 2           IT IS THEREFORE ORDERED that plaintiff Neill Samuell’s motion to serve summons

 3   (ECF No. 16) is GRANTED.

 4           IT IS FURTHER ORDERED that the clerk of court must issue summonses and complete

 5   USM-285 forms for defendants Alejandro Avelar and Julio Corral-Lagarda using the addresses

 6   provided in the sealed notice at ECF No. 14. The clerk of court must deliver the summonses,

 7   USM-285 forms, the complaint (ECF No. 5), and a copy of this order to the United States marshal

 8   for service.

 9           IT IS FURTHER ORDERED that Samuell’s motion to extend copy work limit (ECF No.

10   17) is GRANTED to the extent his copy work limit is increased by $10.00.

11

12           DATED: July 24, 2019

13

14                                                      C.W. HOFFMAN, JR.
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
